IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Plaintiff, )
)
V )
) Cr. ID. No. 1007011756
)
DAMICHAEL L. ALLEN, )
)

Defendant.

Subrnitted: January 11, 2017
Decided: April 25, 2017

Upon Commissioner’s Report and Recomrnendation on Defendant’S Motion for
Postconviction Relief

ADOPTED
QRM

This 25th day of April, 2017, the Court has considered the Commissioner’s
Report and Recomrnendation, Defendant’s Motion for Postconviction Relief, and
the relevant proceedings below.

On October 3, 2016, Defendant Damichael L. Allen filed this pro se motion
for Postconviction relief. The motion Was referred to a Superior Court
Comrnissioner in accordance With 10 Del. C. § 512(b) and Superior Court Criminal
Rule 62 for proposed findings of fact and conclusions of law. The Commissioner

issued the Report and Recommendation on December 22, 2016. The

Commissioner recommended that Defendant’s Motion for Postconviction Relief be
denied

“Within ten days after filing of a Commissioner’s proposed Report and
Recommendation . . . any party may Serve and file Written objections.”l Neither
party has filed an objection to the Commissioner’s Report and Recommendation.

The Court holds that the Commissioner’s Report and Recommendation
dated December 22, 2016 should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to laW, and are
not an abuse of discretion2

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in its
entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

 

 

The I¢%iorab@ary M. Johnston

 

' super. ct. Crim. R. 62(a)(5)(ii).
2 super. ct. Crim. R. 62(3)(4)(iv).